Per Curiam.

For the reasons that follow, we hold that appellant lacks standing to bring this appeal.
Appellant, a park district, receives a local government fund allocation under R.C. 5747.50 through 5747.55 because it is defined as a “subdivision” in R.C. 5747.01(Q)(1):
“As used in sections 5747.50 to 5747.55 of the Revised Code:
“(1) ‘Subdivision’ means any county, municipal corporation, park district, or township.”
In Budget Comm. of Brown Cty. v. Georgetown (1986), 24 Ohio St. 3d 33, 24 OBR 76, 492 N.E. 2d 826, we stated *69that R.C. 5747.55 grants the right to appeal the apportionment. This section, in pertinent part, states:
“The action of the county budget commission under section 5747.51 of the Revised Code may be appealed to the board of tax appeals in the manner and with the effect provided in section 5705.37 of the Revised Code ** * *.”
Furthermore, in Budget Comm. of Brown Cty., we held that R.C. 5705.37 states the specific method for pursuing that appeal. We emphasized the language of R.C. 5747.55 which stated the appeal may be taken “in the manner” provided by R.C. 5705.37. Additionally, this appeal is taken “with the effect” provided in R.C. 5705.37.
According to R.C. 5705.37, “[t]he taxing authority of any subdivision which is dissatisfied with any action of the budget commission may, through its fiscal officer, appeal to the board of tax appeals within thirty days after the receipt by such subdivision of the official certificate or notice of such action of said commission.* * *”
R.C. 5705.01 contains definitions of terms applicable to R.C. Chapter 5705. The definition of “subdivision” in R.C. 5705.01(A) does not include a park district, nor does R.C. 5705.01(C) list a “taxing authority” for a park district. A park district is listed as a “taxing unit.” R.C.' 5705.01(H).1
We interpret the above statutes to *70mean that only those taxing authorities of subdivisions defined in R.C. 5705.01 have standing to appeal the action of a budget commission to the Board of Tax Appeals. R.C. 5747.55 grants the right to appeal, but the appeal is pursued under R.C. 5705.37. The appeal is to be taken in the manner and with the effect provided in R.C. 5705.37. R.C. 5747.55 does not specify who may appeal; this is found only in R.C. 5705.37. Appellant is not an R.C. 5705.01 “subdivision” and, thus, does not have standing.
The BTA did not have jurisdiction to hear this appeal and, consequently, should have dismissed it. North Olmsted, v. Bd. of Revision (1980), 62 Ohio St. 2d 218, 16 O.O. 3d 249, 404 N.E. 2d 757.
Appellant cites Lake Cty. Budget Comm. v. Willoughby Hills (1967), 9 Ohio St. 2d 108, 38 O.O. 2d 289, 224 N. E. 2d 120, and Brook Park v. Budget Comm. (1968), 16 Ohio St. 2d 119, 45 O.O. 2d 464, 243 N.E. 2d 77, in support of its standing. In Lake Cty., this court held that a park district need not be named as an appellee if it did not claim a need for current operating expenses. In Brook Park, the court ordered a redetermination of a park district’s actual needs pursuant to the appeal filed by the park district. Neither case is helpful to appellant since neither addresses the question of standing.
Accordingly, this appeal is dismissed, sua sponte.

Appeal dismissed.

Moyer, C.J., Sweeney and Locher, JJ., concur.
Holmes and Wright, JJ., concur separately.
Douglas and H. Brown, JJ., concur in judgment only.

 R.C. 5705.01, in pertinent part, stated:
“As used in Chapter 5705. of the Revised Code:
“(A) ‘Subdivision’ means any county, municipal corporation, township, township police district, township fire district, joint fire district, joint ambulance district, joint recreation district, township waste disposal district, township road district, community college district, technical college district, detention home district, a district organized under section 2151.65 of the Revised Code, a combined district organized under sections 2151.34 and 2151.65 of the Revised Code, a joint-county mental health service district, a drainage improvement district created under section 6131.52 of the Revised Code, or school district, except the county school district.
* *
“(C) ‘Taxing authority’ or ‘bond issuing authority’ means, in the case of any county, the board of county commissioners; in the case of a municipal corporation, the council or other legislative authority of the municipal corporation; in the case of a school district, the board of education; in the case of a community college district, the board of trustees of the district; in the case of a technical college district, the board of trustees of the district; in the case of a detention home district, a district organized under section 2151.65 of the Revised Code, or a combined district organized under sections 2151.34 and 2151.65 of the Revised Code, the joint board of county commissioners of the district; in the ease of a township, the board of township trustees; in the case of a joint fire district, the board of fire district trustees; in the case of a joint recreation district, the joint recreation district board of trustees; in the case of a joint-county community mental health service district, the district’s mental health board; in the case of a joint ambulance district, the board of trustees of the district; in the case of a union cemetery district, the legislative authority of the municipal corporation and the board of township trustees, acting jointly as described in section 759.341 of the Revised Code; in the case of a drainage improvement district, the board of county commissioners of the county in which the drainage district is located; and in the case of a township police district, a township fire district, a township road district, or a township waste disposal district, the board of township trustees of the township in which the district is located.
“(H) ‘Taxing unit’ means any subdivision or other governmental district having *70authority to levy taxes on the property in the district or issue bonds that constitute a charge against the property of the district, including conservancy districts, metropolitan park districts, sanitary districts, road districts, and other districts.* * *”